JOHNSON, District Judge.
In Dixon v. Ricketts, 26 Utah, 215, 72 Pac. 947, the Supreme Court, in construing the inheritance tax statute enacted by the Legislature of the state in 1901 (Laws 1901, c. 62), adopted what is known as the Pennsylvania rule. I do not think that court, in its opinion in Re Bullen’s Estate, 47 Utah, 96, 151 Pac. 533, L. R. A. 1916C, 670, changed or intended to change the rule announced in 'Dixon v. Ricketts.
The national courts, in construing a state statute, adopt the construction given the statute by the court of last resort of the state. Applying the Pennsylvania rule, the demurrer of the defendant must be overruled; and it is so ordered.
: The defendant will be given 10 days in which to answer the complaint.